Title: To Benjamin Franklin from Thomas Digges, 20 September 1779
From: Digges, Thomas
To: Franklin, Benjamin



Dr. Sir
Sepr. 20. 1779
I have written you the 3d. Int by Post, the 4th. by the Chaplain of the Russian ambassador at Paris, & the 6th. Int. by a person who purposely went to you on some business, & whom I am now in hourly expectation of hearing from. Since writing these sundry letters, I have found means to communicate with Capt C. whom You desire in Yr. last letter of the 10 Augt. I may give some help and assistance to. I have had three letters from him & the treatment He speaks of & describes is realy shocking. He was brot. over all the way in Irons, & put into the first Prison (amidst the scoffs hisses threats & insults of a Mob, at which he cryd with rage & indignation) with only a common sailors thin jacket, one check shirt Trowsers, & pr. of Shoes. As soon as I heard he was at F——h, I got a frd to petition for his removal to Mill Prison which was granted, & where he has recd my two last letters, after having verbally describd his wants to a friend of mine who supplyd him with some Cloaths when he was shippd from Falo. I have informd Him of your request to give him help, & he is extreemly thankful for it. He writes me that the Cloaths he stands in need of, his common maintainance, (for our subscripn fund has now got very low), and a few guineas to serve as occasion may offer, will make the sum he may want forty pounds or upwards, of which He has sufficient to repay in the hands of people in Nantes & Cadiz. I have given orders to a very worthy man of Plymo. to look towards the proper supply to him of Cloaths and a little money, & he is now well off for the present. I shall draw as I last did on you for that sum, & remit his order on me for so doing when He forwards it; which I expect He will by next post. You will please to give orders to Mr Grand to be attentive to the bill, which will be drawn by me on Him without mentioning your name, for the more safe negotiation of it here.
The last Cartel arrivd at Plyo. some days ago, & Interest is now making to let the whole 190 Prisors. now there go in the next trip, in order to save a second voyage to that port; but I am fearful it will not do; as they say at the Office, there are no more prisoners for this Excha. in France. There is 140 odd at Forton, and about 30 at Pembroke.
I have left Mr Wh——ns direction, with my papers in a safe & distant quarter, or I would write to Him by this Conveyance about his friend Capt. Hutchins. It is too dangerous to do it by post, or I would have wrote to both of you more frequently & explicit. Since my last of the 6th. Int. the junto who set as Examiners Judges &c &c. ie Sr. J. F, Lord G. G. Mr De Grey, & Mr Knox, have found means, thro the assistance of a person who lodgd in the same house with Capt H——, and Capt Grant & Peisley who betrayd Him, to get at an Iron Chest which Mr. W——n left under care of Hutchins, and wch. was broke open before the junto & the papers strictly Examind. Wherever those papers or Capn. H——s’s had references to other names, the papers of those other persons have been examind or the holders of them strictly enquird about. The papers & books of Mr Neave have been taken; two young men I beleive formerly his Clerks were taken up; also a Mr. Bundy who was confind a night or two & is releasd. Mrs. Carr a Milliner in Covent Garden was before the junto & dischargd after many questions about Mr. W——n, Mr. E——s, Capt H Miss Stafford &c &c. Miss Stafford (who had time to secret some papers) was in prison one night; her house strictly searched, & very scrutinous enquirys of what she knew? of Mr. W——n, Mr E——s, Mr. Ell——n, Mr D——s, & others. Mr W—— to whom I beg you will communicate this, can inform you of these connexions. The Evidence has turnd out much to the disapointment of the junto; for they fully expected to criminate some others, & get a publick Execution of some Miscreants as they are pleasd to call all those who are averse to their measures. I do beleive the proofs against Capt H are not sufficient to authorise his being tried, for the key to the Cypher in which he wrote, has been destroyd. There is no knowing what degree of mischief may attend him if brought to a Court martial. Mr. E——s and Mr. E——n are naturally uneasy & if they were ever wrote to by Mr. W——n, he should now be cautious how he writes.
I wish to have some name given me to direct to you under, for tho I always inclose to Monr G——d, I am obligd to express to him for whom the letter is, and this may be a risque in the Post Office. I requested this favr. in my last letter of the 6th. by Mr S——y, and if he bears not the ansr. to me, it may be done by common post in a single letter, wrote in any hand, for I shall know from whence it comes, and directd a monr. monsr. Wm. Singleton Church Nandos Coffee House Londn.— A careful hand at Ostend to put letters under cover to, may also be very useful. At Amsterdam I use the Gentlemen whom I forwarded the box of books to. If you know of any means by which I can be useful, I hope you will not spare me, & you may depend upon my attention to any thing you may request.
We have not a word of news from the West Indies since the late Gazette. Since the two grand fleets in Europe have got into their respective ports, there is nothing talkd of but the miserable situation of our affairs in the West Indies; and Amea. is now of too trifling consequence even to be ever mentiond. I beleive the prospect from the Continent is full as gloomy as that from the Islands, but nothing authentic is given to us from authority altho ships arrive frequently at Corke from N York. It is said ministry have accots from thence to the 17th. Augt. and that the Garrison was inactive, had done nothing, & were anxiously expecting the arrival of Adl Arbuthnot with his 4 ships of the line and 3180 Recruits. This fleet was spoke with in the neighbourhood of Bermudas the 6th Augt. & they were in extreem want of water. Notwithstanding this miserable picture in the West, bad accots from the East, and a still more gloomy prospect at home, the Stocks are getting up, on accot of a general Report that has got abroad of a serious mediation in your quarter from Russia & Holland for Peace, on the terms of American Independence.
It was in every ones mouth last week that the Cabinet had determind to withdraw the army from N York & Rhode Island, & send them to the Wt Indies. It is now said the army from R Island only is to be sent: a Frigate was dispatchd a day or two ago to that quarter, not improbably (I think) with an order for its evacuation. It has been long the language of ministerialists that this post was of no consequence, & that 3,000 men have been kept there doing nothing for these two or three years.
Our homeward fleet seems to be snugg in harbour for at least some weeks, if not the winter, that under Adml Ross may be soon heard of on the coasts of France, or probably in Ireland, to conduct safe home the Eight India men & a rich manilla ship carryd into Ireland. It consists of 3 of the Line, 3 fiftys & Eight frigates. Paul Jones has given much alarm to the Coasts of that Country, but as yet has done no mischeif; here he is lookd upon as already taken by Ross’s Squadn.
I am yr. very obt. & obligd Servt.
V.J. Drouillard


I expect this will be put safe into a foreign Post office by a young Genn. who having finishd His Education here is pushing to his native home via Holland & St. Eustatia— He bears a paper parcel (from a friend in Mincing Lane) for you & which He will contrive to forward by some private hand from Amsterdam to Paris, in case he finds none, it will be left with Messrs. Grand & Co of Amsm. to be forwarded to You.
Since writing the Inclosd, I have got a letter from Mr W——n which informs me that the Cartel Ship has been at Portso above a fortnight & that there has been no step taken towards her resailing with another Cargoe of Prisoners. The Capt. of this vessel says there are no more American-capturd Prisoners in France in or near the Ports of the Ocean, but that there are several in St. Maloes Havre, & Dunkirk. The Agent at Nantes says there are no more in any Ports of France, but that there are considerable numbers at Bilbao St Andero and Corunna, but there Exchange would require a Spanish passport.
If your multiplicity of business will allow you to look towards procuring such a passport I wish most cordially Sir you would do it; for I am certain it would have a most happy effect. You can scarcely immagine the distress another winters confinement may bring on these unhappy people, for our subscription is very nearly expended, & in the present state of things it is hardly to be expected we can get more money by opening the subscription. The money raisd, never extended, & consequently could not be applyd, to any but those in actual confinement; the consequence of this is, that any American sailors in distress, hiding from the press gangs, or who have found means to liberate themselves, generally fly to me, and drain me exceedingly of Cash: I should not think this a hardship, could I possibly get money from home or borrow it here on easy terms. I have spent larger sums on them & other purposes than may be strictly prudent, and the fear of being still further distressd by them, & to try to get them releasd by Cartel, is my principal motive for now troubling you. There shall be nothing wanted on this side to expedite the Exchange or to help them.

 
Endorsed: Sept. 20—79
Notation: Digges Sept 20. 1779
